Title: From John Adams to Charles Cotesworth Pinckney, 22 June 1797
From: Adams, John
To: Pinckney, Charles Cotesworth,Marshall, John,Gerry, Elbridge


John Adams President of the United States of America.To all whom these Presents shall concern–Greeting.
22 June 1797


Know Ye, That for the purpose of terminating all differences between the United States of America and the French Republic, and of restoring and confirming perfect harmony and good understanding and re–establishing a commercial and friendly intercourse between them; and reposing a special Trust and Confidence in the Integrity, Prudence and Abilities of Charles Cotesworth Pinckney, John Marshall and Elbridge Gerry, Citizens of the said United States, I have nominated, and by and with the Advice and Consent of the Senate appointed the said Charles Cotesworth Pinckney, John Marshall and Elbridge Gerry, jointly and severally Envoys Extraordinary and Ministers Plenipotentiary of the United States to the French Republic, hereby giving and granting to them and any and each of them, full Power and Authority, and also a general and special Command, for and in the name of the United States to meet and confer with the Ministers Commissioners or Deputies of the French Republic, being furnished with the like full powers, whether separately or jointly, and with them to treat, consult and negociate of and concerning all claims, and all matters and causes of difference subsisting between the United States and the French Republic, for the purpose of satisfying and terminating the same in a just and equitable manner; and also of and concerning the General Commerce between the United States and France and all other the Dominions of the French Republic; and to conclude and sign a treaty or treaties, Convention or Conventions touching the premises; transmitting the same to the President of the United States of America for his final ratification by and with the Advice and Consent of the Senate of the United States, if such Advice and Consent shall be given. In Testimony whereof I have caused the seal of the United States to be hereunto affixed. Given under my hand at the City of Philadelphia the Twenty second day of June in the year of our Lord one thousand seven hundred and ninety seven, and of the Independence of the United States of America the Twenty first.

John AdamsBy the President of the United StatesTimothy PickeringSecretary of State